United States Court of Appeals
                                                                      Fifth Circuit
                                                                   F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT                      April 19, 2006

                                                               Charles R. Fulbruge III
                                                                       Clerk
                               No. 04-20996
                             Summary Calendar


RONALD G HARRIS, et al.,

                                 Plaintiffs,

RONALD G HARRIS; SUSETTE M HARRIS,

                                 Plaintiffs-Appellants,

versus

UNITED STATES OF AMERICA; CARABETH LUCKEY, Officially and
Individually; BARBARA HOWZE, Officially and Individually; JOSEPH
MACALUSO, Officially and Individually; DON H WILLIAMS, Officially
and Individually; PENNY SON, Officially and Individually,

                                 Defendants-Appellees.




            Appeal from the United States District Court
                  for the Southern District of Texas
                         USDC No. 4:03-CV-4395


Before HIGGINBOTHAM, BENAVIDES, and DENNIS, Circuit Judges.


PER CURIAM:*

AFFIRMED for reasons stated by the District Court.1




      *
         Pursuant to the 5TH CIR. R. 47.5, the court has determined that this
opinion should not be published and is not precedent except under limited
circumstances set forth in 5TH CIR. R. 47.5.4.
     1
         See 5th Cir. R. 47.6.